IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA

V. CASE NO. CR418-061

JACINTA DANA DIXON,

  

Defendant.

-_/-_’vv-_’-_/'~_’\._»

310 103

 

."4
O R D E R C
-r;
C'J
?*

ixO

 

l =?~Hd m iau§.='»;g

Before the Court is Defendant Jacinta Dana

Motion for Release Pending Appeal. (Doc. 3l.) In the motion,

Defendant requests that she remains released on bond during

the pendency of the appeal challenging her sentence in this

case. (Id. at l.) Defendant pled guilty to one count of wire

fraud and judgment was entered against her on September 20,

2018. (Doc. 25.) Defendant was sentenced to eighteen months

imprisonment and. must report for her sentence before 2

of
p.m. on October 23, 2018. (;§; at 2.) After careful
consideration, Defendant’s motion is DENIED.

Release pending appeal is governed by 18 U.S.C.
§ 3143(b). This statute provides that a person

who has been found guilty of an offense and
sentenced to a term of jn@risonment, and who has

filed an appeal or a petition for a writ of
certiorari, he detained, unless the judicial
officer finds . . . by clear and convincing
evidence that the person is not likely to flee or
pose a danger to the safety of any other person Or
the community if released and that the appeal

is not for the purpose of delay and raises a

substantial question of law or fact likely to

result in . . . a sentence that does not include a

term of imprisonment, or [] a reduced sentence to a

term_ of imprisonment less than the total of the

time already served plus the expected duration of

the appeal process.
Id. That is, a defendant can be released pending appeal only
if (1) the defendant is not a flight risk; (2) the appeal
raises a substantial question of law; (3) the defendant is
not appealing for purposes of delay; and (4) the appeal is
likely to result in the defendant receiving a sentence less
than the total amount of time she would be incarcerated while

the appeal is pending or a sentence without any term of

imprisonment. United States v. Giancola, 754 F.Zd 898, 901

 

(1lth Cir. 1985); see 18 U.S.C. § 3143(b). The burden of
establishing all four of these factors rests with the
defendant. Giancola, 754 F.2d at 901. Whether a question of
law or fact is “substantial” is “determined on a case-by-case
basis.” ld;_ A substantial question of law or fact is “a
‘close’ question or one that very well could be decided the
other way.” ;d;

After a ‘thorough review of Defendant’s motion and ‘the
record in this case, the Court is unable to conclude that
Defendant has established that the appeal presents
substantial questions of law or fact and that the appeal is

likely to result in a sentence that does not include a term

of imprisonment. Defendant appears to merely challenge the
reasonableness of her sentence. Defendant pled guilty to one
count of wire fraud, in violation of 18 U.S.C. § 1343, and
was sentenced to eighteen months of confinement. The maximum
sentence under 18 U.S.C. § 1343 is twenty years. While the
Government recommended fifteen months, this Court is not
bound to the recommendations of the Government, as stated in
the plea agreement which was signed by the Defendant. (Doc.
24.) Defendant has failed to cite any law that supports her
contention that her sentence is unreasonable or excessive
under the law. Moreover, Defendant has not met her burden of
showing that the issues she contends to raise on appeal, even
if meritorious, would result in a sentence that does not
include any term_ of imprisonment. Accordingly, Defendant's
motion for release is DENIED.

SO ORDERED this /zgzz§ay of October 2018.

A/r">%

WILLIAM T. MOORE, JR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

